DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 10, 2020. Claims 1-20 are presently pending and are presented for examination.

Objections
4.	Independent claims 1 and 20 recite “adapting the drive system of vehicle”. The article “the” should precede the word vehicle.
Appropriate correction is required. 

Allowable Subject Matter
5.	Claims 9-15 would be allowable if rewritten to overcome the objections and rejection(s) under claim Rejections - 35 USC § 103, set forth in this Office action and to include all of the 9-15 have been examined and are rejected for depending upon rejected independent claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-8 and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over Fox et al, US 2019/0048809, in view of Malikopoulos et al. US 2009/0306866, hereinafter referred to as Fox and Malikopoulos, respectively.

Regarding claim 1, Fox discloses a method for reducing exhaust gas emissions of a drive system of a vehicle including an internal combustion engine, comprising the following steps:
 generating a plurality of first driving profiles using a computer-implemented machine learning system (See at least fig 1, ¶ 26, “a combustion engine may be operated according to any of a plurality of engine profiles, the engine profiles being designed to create a desired emission output, such as altering an output of carbon dioxide, nitrogen oxide, particulate matter, etc”), (See at least fig 1, ¶ 62, “The vehicle may be equipped with one or more processors configured to perform a machine learning function with respect to the emission profiles”); 
(See at least fig 1, ¶ 29, “it may be desired to operate a vehicle according to one of a plurality of combustion engine operation profiles, and to create a mechanism to change the profile as needed. It may be desired to obtain current information about emission standards and/or environmental conditions and to implement an algorithm to select a suitable emission profile from a plurality of emission profiles based on the obtained information”); and 
adapting the drive system of vehicle as a function of at least one of the calculated exhaust gas emissions (See at least fig 1, ¶ 35, “The vehicle employs the selected emission profile, which alters the operation of the combustion engine 114 to achieve a desired emission result, such as a decrease in one or more gasses, a decrease in particulate matter, a decrease in fuel consumption, or otherwise. By implementing the selected engine profile, the vehicle emissions are able to meet the requirements of the emission restrictions that are relevant to the vehicle's location”).
Fox fails to explicitly disclose a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation; the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions, and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles.
However, Malikopoulos teaches a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation (See at least fig 4.1, ¶ 172, “dynamic modeling produces a transient or dynamic engine model capable of predicting engine operating cycle. The steady-state optimal engine calibration can be produced from the transient engine model as a sub-set of the transient engine operation. Guerrier et al. [9] employed DoE and advanced statistical modeling to develop empirical models to enhance the powertrain control module calibration tables. Stuhler et al.”), (The examiner notes that a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation are equivalent to statistical modeling to develop empirical models to enhance the powertrain control module); the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions (See at least fig 4.13, ¶ 408, “the POD model and POSCA are applied to make the engine an autonomous intelligent system that can learn the values of the controllable variables in real time for each engine operating point transition that optimize specified engine performance criteria, e.g., engine power, fuel economy, or pollutant emissions”), and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles (See at least fig 4.9, ¶ 79, “The engine can then adjust its operation to be optimal for a particular driver based on what it has learned in the past regarding his/her driving style. At least one embodiment of the invention fully exploits the engine's given technology in terms of the maximum specified performance criteria that can be achieved”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for reducing exhaust gas emissions of a drive system of a vehicle of Fox and include a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured 

Regarding claim 2, Fox discloses the method as recited in claim 1, wherein the first and the second driving profiles represent physical or technical characteristics of a power train of the vehicle measurable with sensors, which characterize a forward movement of the vehicle (See at least fig 9, ¶ 3, “a vehicle engine operation profile selection device comprising one or more sensors, configured to detect sensor data; and one or more processors, configured to select an engine operation profile from a plurality of engine operation profiles based on the sensor data”).

Regarding claim 3, Fox discloses the method as recited in claim 1, wherein the first and the second driving profiles represent speed profiles, or profiles of a position of an accelerator pedal, or profiles of a position of a clutch pedal, or profiles of a position of a brake pedal, or profiles of a transmission ratio (See at least fig 9, ¶ 52, “The transmission to prompt selection of a specific engine emission profile may be a vehicle-specific transmission, or it may be a transmission to cause a plurality of vehicles to adopt a specific engine emission profile. The transmission may be designed to cause any vehicle receiving the transmission to adopt a specific profile”).

Regarding claim 4, Fox discloses the method as recited in claim 1, wherein the first driving profiles each relate to associated first driving routes (See at least fig 9, ¶ 63, “The vehicle may be equipped with one or more processors configured to calculate a vehicle route based on a missions information…where an omission restriction is detected, the vehicle may attempt to employ a suitable omissions profile, and in the event that a suitable omissions profile is unavailable, the vehicle may calculate an alternative route”).

Regarding claim 5, Fox discloses the method as recited in claim 4, wherein respective exhaust gas emissions for the first driving profiles are calculated as a function of the first driving profiles and/or of the associated first driving routes (See at least  ¶ 83, “the one or more processors are further configured to calculate a route based on one or more emission information”), (See at least ¶ 26, “a combustion engine may be operated according to any of a plurality of engine profiles, the engine profiles being designed to create a desired emission output, such as altering an output of carbon dioxide, nitrogen oxide, particulate matter, etc.”).

Regarding claim 6, Fox discloses the method as recited in claim 4, wherein the statistical distribution of the first driving profiles includes a statistical distribution of the first driving profiles including respectively associated first driving routes, and the statistical distribution of the second driving profiles measured during driving operation includes a statistical distribution of the second driving profiles including respectively associated second driving routes measured during driving operation (See at least ¶ 30, “These profiles may be selected based on,  for example, one or more factors in the vehicle's vicinity. This solution may provide the car and its driver with uncompromised mobility while allowing for dynamic compromises on engine performance to meet emission targets and/or comply with emission regulations”), (The examiner notes that a statistical distribution of the driving profiles is a known mathematical function that gives the probability of occurrence of different possible outcomes for an experiment. In this case, it would be obvious for a person of ordinary skill in the art to use this known mathematical concept to associate driving profiles to different routes to lower gas emissions. Further, Malikopoulos teaches this mathematical concept and applies it to a powertrain control).

Regarding claim 7, Fox discloses the method as recited in claim 5, wherein the first driving routes are generated by the computer-implemented machine learning system or are generated by an additional computer- implemented machine learning system (See at least ¶ 62, “The vehicle may be equipped with one or more processors configured to perform a machine learning function with respect to the emission profiles. The machine learning function may be performed based at least on historical data, such as prior selected engine emission profiles, prior air quality analyses, prior emission restrictions corresponding to a location of the vehicle, prior vehicle locations, or otherwise”).

Regarding claim 8, Fox discloses the method as recited in claim 4, wherein first driving route characteristics include geographical characteristics, and/or characteristics of a traffic flow, and/or roadway characteristics, and/or characteristics of the traffic routing, and/or weather characteristics of the route (See at least ¶ 74, “a memory, configured to store geographic data associated with emission information; wherein the sensor is a position sensor, configured to determine a position of the vehicle; and wherein selecting an engine operation profile based on the sensor data comprises correlating from the stored geographic data the determined position of the vehicle with a corresponding emission information, and selecting an engine operation profile based on the corresponding emission information”).

Regarding claim 16, Fox discloses the method as recited in claim 1, wherein the modeling of the vehicle or of the drive system of the vehicle includes a model of the internal combustion engine and/or a model of an exhaust gas after-treatment system of the internal combustion engine and/or a model of an engine control unit and/or a model of a combustion process (See at least ¶ 2, “hybrid vehicles may be operated using an electric engine, a combustion engine, or a combination of the electric engine and the combustion engine. The ability or desire to operate a combustion engine according to any one or more of a plurality of profiles, in contrast to operating an electric engine may be influenced by exterior factors, such as emissions standards, air quality, or environmental regulations”).

Regarding claim 17, Fox discloses the method as recited in claim 1, wherein the adaptation takes place: (i) via an adaptation of a topology or of components of the drive system, or (ii) via an adaptation of control functions of a software configured in the drive system, or (iii) via an adaptation of parameters in an application of the drive system, or (iv) via an adaptation of control variables during operation of the drive system in the vehicle (See at least fig 1, ¶ 35, “The vehicle employs the selected emission profile, which alters the operation of the combustion engine 114 to achieve a desired emission result, such as a decrease in one or more gasses, a decrease in particulate matter, a decrease in fuel consumption, or otherwise. By implementing the selected engine profile, the vehicle emissions are able to meet the requirements of the emission restrictions that are relevant to the vehicle's location”).

Regarding claim 18, Fox discloses the method as recited in claim 1, wherein the second driving profiles are selected from a set of third driving profiles (See at least fig 1, ¶ 26, “a combustion engine may be operated according to any of a plurality of engine profiles, the engine profiles being designed to create a desired emission output, such as altering an output of carbon dioxide, nitrogen oxide, particulate matter, etc”), (See at least fig 1, ¶ 62, “The vehicle may be equipped with one or more processors configured to perform a machine learning function with respect to the emission profiles”).

Regarding claim 19, Fox discloses the method as recited in claim 18, wherein the second driving profiles are selected in such a way that a distribution of the second driving profiles corresponds to a distribution of actual drives (See at least fig 1, ¶ 26, “a combustion engine may be operated according to any of a plurality of engine profiles, the engine profiles being designed to create a desired emission output, such as altering an output of carbon dioxide, nitrogen oxide, particulate matter, etc”), (See at least fig 1, ¶ 62, “The vehicle may be equipped with one or more processors configured to perform a machine learning function with respect to the emission profiles”), (The examiner notes that a statistical distribution of the driving profiles is a known mathematical function that gives the probability of occurrence of different possible outcomes for an experiment. In this case, it would be obvious for a person of ordinary skill in the art to use this known mathematical concept to associate driving profiles to different routes to lower gas emissions. Further, Malikopoulos teaches this mathematical concept and applies it to a powertrain control).

Regarding claim 20, Fox discloses a non-transitory machine-readable memory medium on which is stored a computer program for reducing exhaust gas emissions of a drive system of a vehicle including an internal combustion engine, the computer program, when executed by a computer, causing the computer to perform the following steps: 
generating a plurality of first driving profiles using a computer-implemented machine learning system (See at least fig 1, ¶ 26, “a combustion engine may be operated according to any of a plurality of engine profiles, the engine profiles being designed to create a desired emission output, such as altering an output of carbon dioxide, nitrogen oxide, particulate matter, etc”), (See at least fig 1, ¶ 62, “The vehicle may be equipped with one or more processors configured to perform a machine learning function with respect to the emission profiles”); 
calculating respective exhaust gas emissions for the first driving profiles using a computer-implemented modeling of the vehicle or of the drive system of the vehicle (See at least fig 1, ¶ 29, “it may be desired to operate a vehicle according to one of a plurality of combustion engine operation profiles, and to create a mechanism to change the profile as needed. It may be desired to obtain current information about emission standards and/or environmental conditions and to implement an algorithm to select a suitable emission profile from a plurality of emission profiles based on the obtained information”); and 
adapting the drive system of vehicle as a function of at least one of the calculated exhaust gas emissions (See at least fig 1, ¶ 35, “The vehicle employs the selected emission profile, which alters the operation of the combustion engine 114 to achieve a desired emission result, such as a decrease in one or more gasses, a decrease in particulate matter, a decrease in fuel consumption, or otherwise. By implementing the selected engine profile, the vehicle emissions are able to meet the requirements of the emission restrictions that are relevant to the vehicle's location”).
Fox fails to explicitly disclose a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation; the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions, and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles.
However, Malikopoulos teaches a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation (See at least fig 4.1, ¶ 172, “dynamic modeling produces a transient or dynamic engine model capable of predicting engine operating cycle. The steady-state optimal engine calibration can be produced from the transient engine model as a sub-set of the transient engine operation. Guerrier et al. [9] employed DoE and advanced statistical modeling to develop empirical models to enhance the powertrain control module calibration tables. Stuhler et al.”), (The examiner notes that a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation are equivalent to statistical modeling to develop empirical models to enhance the powertrain control module); the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions (See at least fig 4.13, ¶ 408, “the POD model and POSCA are applied to make the engine an autonomous intelligent system that can learn the values of the controllable variables in real time for each engine operating point transition that optimize specified engine performance criteria, e.g., engine power, fuel economy, or pollutant emissions”), and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles (See at least fig 4.9, ¶ 79, “The engine can then adjust its operation to be optimal for a particular driver based on what it has learned in the past regarding his/her driving style. At least one embodiment of the invention fully exploits the engine's given technology in terms of the maximum specified performance criteria that can be achieved”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a non-transitory machine-readable memory medium on which is stored a computer program for reducing exhaust gas emissions of a drive system of a vehicle of Fox and include a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation; the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions, and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles as taught by Malikopoulos because it would allow the non-transitory machine-readable memory medium to learn the optimal values of the engine variables in real time while the driver drives the vehicle (Malikopoulos ¶ 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665